 

Exhibit 10.9

 



AMENDMENT TO INVESTMENT MANAGEMENT TRUST AGREEMENT

 

This Amendment No. 1 (this “Amendment”), dated as of October 27, 2016, to the
Trust Agreement (as defined below) is made by and among Hydra Industries
Acquisition Corp., a Delaware corporation (the “Company”), and Continental Stock
Transfer & Trust Company (the “Trustee”). All terms used but not defined herein
shall have the meanings assigned to them in the Trust Agreement.

 

WHEREAS, the Company and the Trustee entered into an Investment Management Trust
Agreement dated as of October 24, 2014 (the “Trust Agreement”); and WHEREAS,
Section 1(i) of the Trust Agreement sets forth the terms that govern the
liquidation of the Trust Account under the circumstances described therein; and
WHEREAS, at a special meeting of stockholders of the Company (the “Special
Meeting”) held on October 27, 2016, the Company’s stockholders approved (i) a
proposal to amend (the “Charter Amendment”) the Company’s amended and restated
certificate of incorporation to provide that the date by which the Company shall
be required to effect a Business Combination shall be on or before December 29,
2016 (the “Extended Date”) and (ii) a proposal to extend the date on which to
commence liquidating the Trust Account (the “Trust Amendment”) in the event the
Company has not consummated a business combination by the Extended Date; and
WHEREAS, on the date hereof, the Company is filing the Charter Amendment with
the Secretary of State of the State of Delaware; NOW THEREFORE, IT IS AGREED:

 

1.Section 1(i) of the Trust Agreement is hereby amended and restated to read in
full as follows:

 

(i) Commence liquidation of the Trust Account only after and promptly after (x)
receipt of, and only in accordance with, the terms of a letter from the Company
(“Termination Letter”) in a form substantially similar to that attached hereto
as either Exhibit A or Exhibit B signed on behalf of the Company by its Chief
Executive Officer, Chief Financial Officer or Chairman of the board of directors
(the “Board”) or other authorized officer of the Company, and complete the
liquidation of the Trust Account and distribute the Property in the Trust
Account, including interest (which interest shall be net of any taxes payable
and any interest withdrawn for working capital requirements and less up to
$50,000 of interest that may be released to the Company to pay dissolution
expenses), only as directed in the Termination Letter or Amendment Notification
Letter (defined below) and the other documents referred to therein, or (y)
December 29, 2016, if a Termination Letter has not been received by the Trustee
prior to such applicable date, in which case the Trust Account shall be
liquidated in accordance with the procedures set forth in the Termination Letter
attached as Exhibit B and the Property in the Trust Account, including interest
(which interest shall be net of any taxes payable and any interest withdrawn for
working capital requirements and less up to $50,000 of interest that may be
released to the Company to pay dissolution expenses), shall be distributed to
the Public Stockholders of record as of such date; provided, however, that in
the event the Trustee receives a Termination Letter in a form substantially
similar to Exhibit B hereto, or if the Trustee begins to liquidate the Property
because it has received no such Termination Letter by December 29, 2016, the
Trustee shall keep the Trust Account open until twelve (12) months following the
date the Property has been distributed to the Public Stockholders;

 



 

 

  

2.Section 1(k) of the Trust Agreement is hereby amended and restated to read in
full as follows:

 

(k) Distribute upon receipt of an Amendment Notification Letter (defined below),
to Public Stockholders who exercised their redemption rights in connection with
an Amendment (defined below) an amount equal to the pro rata share of the
Property relating to the shares of Common Stock for which such Public
Stockholders have exercised redemption rights in connection with such Amendment;

 

3.A new Section 1(l) is hereby inserted into the Trust Agreement immediately
following Section 1(k) to read as follows:

 

(l) Not make any withdrawals or distributions from the Trust Account other than
pursuant to Section 1(i), (j) or (k) above; and

 

4.A new Section 2(g) is hereby inserted into the Trust Agreement immediately
following Section 2(f) of the Trust Agreement to read as follows:

 

(g) If the Company seeks to amend any provision of its Amended and Restated
Certificate of Incorporation relating to stockholders’ rights or pre-Business
Combination activity (including the time within which the Company has to
complete a Business Combination) (in each case an “Amendment”), the Company will
provide the Trustee with a letter (an “Amendment Notification Letter”) in the
form of Exhibit D providing instructions for the distribution of funds to Public
Stockholders who exercise their redemption option in connection with such
Amendment.

 

5.A new Exhibit D, attached hereto, is hereby added to the Trust Agreement
immediately following Exhibit C of the Trust Agreement.

 

6.All other provisions of the Trust Agreement shall remain unaffected by the
terms hereof.

 

7.       This Amendment may be signed in any number of counterparts, each of
which shall be an original and all of which shall be deemed to be one and the
same instrument, with the same effect as if the signatures thereto and hereto
were upon the same instrument. A facsimile signature shall be deemed to be an
original signature for purposes of this Amendment.

 

8.       This Amendment is intended to be in full compliance with the
requirements for an Amendment to the Trust Agreement as required by Section 6(c)
of the Trust Agreement, and every defect in fulfilling such requirements for an
effective amendment to the Trust Agreement is hereby ratified, intentionally
waived and relinquished by all parties hereto.

 

9.       This Amendment shall be governed by and construed and enforced in
accordance with the laws of the State of New York, without giving effect to
conflicts of law principles that would result in the application of the
substantive laws of another jurisdiction.

 



 

[Signature Page Follows]

 



 

 

 

 

 

IN WITNESS WHEREOF, the parties have duly executed this Amendment to the
Investment Management Trust Agreement as of the date first written above.

 

 

 

Continental Stock Transfer & Trust Company, as Trustee



          By: /s/ Francis E. Wolf Jr.       Name: Francis E. Wolf Jr.      
Title: Vice President  

 

 

 

HYDRA INDUSTRIES ACQUISITION CORP.



      By: /s/ Martin E. Schloss       Name: Martin E. Schloss       Title:
Executive Vice President

 

 

[Signature Page to Amendment No. 1 to the Investment Management Trust Agreement]

 

 

 

 

EXHIBIT D

 

[Letterhead of Company]

 

[Insert date]

 

Continental Stock Transfer & Trust Company

17 Battery Place

New York, New York 10004

Attn: Cynthia Jordan, Vice President

 

  Re: Trust Account No.    Stockholder Redemption Withdrawal Instruction

 

Ladies and Gentlemen:

 

Pursuant to Section 1(k) of the Investment Management Trust Agreement between
Hydra Industries Acquisition Corp. (the “Company”) and Continental Stock
Transfer & Trust Company (the “Trustee”), dated as of October 24, 2014, as
amended (the “Trust Agreement”), the Company hereby requests that you deliver to
the Public Stockholders who have properly elected to have their Common Stock
redeemed by the Company in connection with the stockholder vote to approve an
amendment to the Company’s amended and restated certificate of incorporation to
extend the time in which the Company must complete a Business Combination or
liquidate the Trust Account $ ___________   of the principal and interest income
earned on the Property as of the date hereof. Capitalized terms used but not
defined herein shall have the meanings set forth in the Trust Agreement.

 

You are hereby directed and authorized to transfer (via wire transfer) such
funds promptly upon your receipt of this letter to the accounts designated by
such Public Stockholders:

  

  Very truly yours,           HYDRA INDUSTRIES ACQUISITION CORP.           By:  
      Name:       Title:  

 



 

 